Name: COMMISSION REGULATION (EC) No 206/95 of 1 February 1995 amending Regulation (EC) No 2114/94 on the issuing of a standing invitation to tender for the resale on the internal market of 107 809 tonnes of cereals held by the Italian intervention agency
 Type: Regulation
 Subject Matter: trade policy;  marketing;  Europe;  plant product
 Date Published: nan

 2. 2. 95 Official Journal of the European Communities No L 25/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 206/95 of 1 February 1995 amending Regulation (EC) No 2114/94 on the issuing of a standing invitation to tender for the resale on the internal market of 107 809 tonnes of cereals held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Counci Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulatioi (EC) No 120/94 (4), lays down the procedure and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 21 14/94 (% as amended by Regulation (EC) No 3043/94 (6), opened a standing invitation to tender for the resale on the internal market of 107 809 tonnes of cereals held by the Italian intervention agency ; Whereas the market situation for cereals is characterized by abnormally high prices by comparison with the support prices ; whereas no account should be taken therefore of the market p rice in the appraisal of tenders, and minimum price should be fixed in excess of the intervention price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The following Article 2a is inserted : Article 2a Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 2131 /93, the highest bid exceeding the minimum price of ECU 117,6 per tonne (barley) and ECU 122,6 per tonne (maize) shall be accepted. The minimum price shall be raised by monthly increases, to be applied to the intervention prices as laid down in Council Regulation (EC) No 1 867/94 f). 0 OJ No L 197, 30 . 7 . 1994, p. 3 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7. 195 2, p. 21 . j2) OJ No L 197, 30. 7. 1594, p. 1 . O OJ No L 191 , 31 . 7. IS 93, p. 76. (4) OJ No L 21 , 26. 1 . 1954, p. 1 . 0 OJ No L 224, 30 . 8 . 15-94, p. 4. M OJ No L 322, 15 . 12. 1994, p. 17.